Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our Auditors’ report, dated March 27, 2014, accompanying the audited consolidated financial statements for the years ended December 31, 2014 and 2013 of Flexible Solutions International, Inc. We hereby consent to the incorporation by reference of such report in the Company’s registration statements on Form S-8 (File No’s.333-139815 and 333-176556), appearing on this form 10-K of Flexible Solutions International, Inc. for the year ended December 31, 2014. Vancouver, CanadaMNP LLP, Chartered Accountants March 31, 2015 ACCOUNTING > CONSULTING > TAX 2300–1, BOX 49148, VANCOUVER, BC V7X 1J1 1.877.688.8408 P: 604.685.8408 F: 604.685.8594 mnp.ca
